Citation Nr: 9911361	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder secondary to exposure to asbestos and toxic 
materials.

2.  Entitlement to service connection for soft tissue 
sarcoma/histiocytoma of the right shoulder secondary to 
exposure to asbestos and toxic materials.

3.  Entitlement to service connection for headaches and 
dizziness secondary to exposure to asbestos and toxic 
materials.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  The service medical records disclose no complaints or 
findings pertaining to any respiratory or lung disability; 
sarcoma or carcinoma disability; or disability related to 
headaches and dizziness.

2.  There is no competent medical evidence linking the 
veteran's alleged respiratory disorder to service or to 
exposure to asbestos.

3.  There is no competent medical evidence linking the 
veteran's current residuals of soft tissue 
sarcoma/histiocytoma of the right shoulder to service or to 
exposure to asbestos.

4.  There is no competent medical evidence linking the 
veteran's post-service headaches and dizziness to service 
connection or to exposure to asbestos. 



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a respiratory 
disorder secondary to exposure to asbestos.  38 U.S.C.A. 
§ 5107(b) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for soft tissue 
sarcoma/histiocytoma of the right shoulder secondary to 
exposure to asbestos.  38 U.S.C.A. § 5107(b).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches and 
dizziness secondary to exposure to asbestos.  38 U.S.C.A. 
§ 5107(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

One element of a well grounded claim is a presently-existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  It has also been 
determined that a well grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the inservice 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.


Factual Background

Service medical records reveal that on a January 4, 1980 
notation, the veteran was examined and found physically 
qualified to participate in Navy and international sports 
competitions.  The chest and lungs were evaluated, and 
notations were made regarding concavity.  The impression from 
the entire examination was that there was pectoris 
excurvation, and something regarding the veteran's 
psychological state of mind.  The conclusion was that the 
veteran was fit for the boxing program.  At an examination on 
January 16, 1980, for replacement, the veteran was clinically 
evaluated as normal for the lungs and chest, and skin, and 
all other pertinent areas.  In August 1981, he was considered 
normal upon physical examination for the boxing team except 
for bilateral palpable anterior cervical nodes and a notation 
about the colon.  In February 1982, the was seen and was 
deemed fit for boxing with no complained of pain.  In 
February 1983, he was examined and it was noted that the 
heart and lungs were normal.  In a March 1983 discharge 
examination, the lungs and chest, neurological, skin, 
lymphatic, and all pertinent areas were clinically evaluated 
as normal.  Also noted on a March 1983 discharge x-ray was 
that the veteran had "no respiratory disease."  

In a November 1983 VA outpatient treatment record, the 
veteran was seen for complaints relating to his eyes.  
However, it was noted upon examination that the veteran had 
these problems without history of head trauma.  He reported 
having headaches since August 1983, along with the eye 
problems.  A notation was made regarding a seizure disorder, 
but it was not noted whether the veteran had a seizure 
disorder by history.  A neurological evaluation was done, and 
it was noted that the veteran had an essentially normal 
neurological examination, and other assessments were made 
regarding the eyes and he was referred to the ophthalmology 
department.  

In a February 1984 VA outpatient treatment record, it was 
noted that the veteran was seen for blurred vision and that 
he did not wear eyeglasses; and it was also noted that the 
veteran had a pounding headache.  

On January 14, 1985, the veteran was seen for VA outpatient 
treatment for a lump in the left shoulder.  He had noticed a 
small lump in the shoulder one year prior.  It was not 
painful but had gotten large over the past month.  There was 
redness and no drainage.  Examination revealed a 4 centimeter 
cyst over the posterior right shoulder, and it was nontender.  
Two days later the veteran was seen for a surgery 
consultation.  The observation was 3 X 4 centimeter 
subcutaneous nodule with slight erythema, non tender, over 
posterior right shoulder.  The assessment was probable SQ 
(subcutaneous) lipoma.  A lumpectomy was scheduled for the 
end of the month.  

In March 1985, it was noted that the veteran could not keep 
his appointment to have the cyst removed, but he described 
the cyst as sore with discoloration and discomfort.  Another 
March 1985 notation revealed that the veteran presented for 
re-scheduling and elective removal.  Physical examination at 
that time showed the right shoulder to have a soft 
subcutaneous.   The impression was right shoulder lipoma, 
healthy male.  

In April 1985, the veteran was hospitalized at VA for 13 
days.  He underwent the surgical procedure of wide excision 
of malignant fibrous histiocytoma.  The discharge diagnosis 
was malignant fibrous histiocytoma, low grade.  By history, 
it was noted that the veteran was 25 years old and that he 
had presented to the general surgery clinic earlier that year 
and was noted to have a cord compression lipoma.  Upon his 
admission, he was taken to the operating room and incision of 
the skin was made overlying the right shoulder mass.  It was 
noted as very atypical texture in appearance for a lipoma.  
An incisional biopsy was performed.  The veteran later had 
bleeding from the biopsy and continued discomfort after the 
skin was closed and the procedure was done.  The pathology 
report from the incisional biopsy was read out as soft tissue 
sarcoma.  A chest x-ray was normal, without nodules or 
evidence of metastasis.  The final pathology report revealed 
the tumor to be a low grade malignant fibrous histiocytoma, 
and all surgical margins were free of tumor.  

In May 1985, the veteran was seen at VA two weeks post 
operative wide excision of the right shoulder soft tissue 
sarcoma.  A computed tomography of the lungs was clear, and 
margins all negative for carcinoma.  The veteran complained 
of continued weakness in the shoulder and arms, moderate 
amount of pain and persistent fatigue.  Examination revealed 
sutures still in place, positive seroma palpable, and wound 
sealed.  The assessment was stable post-operative, disabled 
temporarily.  

At personal hearing in December 1993, it was argued that the 
excision of a histiocytoma of the right shoulder was due to 
the handling of toxic materials in service.  Hearing 
Transcript (T.) at 1.  The veteran testified that there was 
no history of problems with his shoulder prior to service.  
The veteran said that he handled toxic material aboard ship 
during the last two years of his service; including solvents 
and fuel.  T. 2.  He indicated that solvents spilled on him 
and that he broke out in a rash.  T. 3.  He stated that he 
had had rashes all over his back since leaving service.  T.4.  
The veteran talked about his surgery and the removal of the 
tumor on the side of his neck.  Id.  The veteran indicated 
that a physician had told him that exposure to the toxins 
caused his shoulder problem; but that the physician had 
relocated and was unavailable.  T. 5-6.  The veteran 
testified that he had trouble breathing.  T.12.  When 
questioned by a physician at the hearing, the veteran 
testified that the lump in the shoulder was discovered in 
January 1985 and no earlier, and that when he discovered it, 
he had something done about it.  T. 13.  He had follow-up 
treatment every six months.  T. 14.  The veteran testified 
that before his discharge, he experienced lack of sleep, 
disorientation, and dizziness and that the symptoms occurred 
after he handled the toxic materials such as paint.  T. 17.  
The veteran testified that others on the crew also had 
similar symptoms for which they reported to sick bay.  T.17.  

The veteran submitted documentation of a civil action 
regarding persons having been exposed to asbestos containing 
products.  

An October 1994 VA examination revealed that the veteran had 
subjective complaints essentially limited to shortness of 
breath.  He noted that with extended walking of at least 15 -
20 minutes, he had shortness of breath.  He stated that he 
would be able to walk a quarter of a mile without noticing 
shortness of breath.  He denied shortness of breath at rest.  
He denied hemostasis, chronic cough, chest pain, wheezing, or 
asthmatic symptoms.  

Objective findings revealed respiration was 12.  The veteran 
was described as an obese male in no acute distress.  
Examination of the chest revealed that circumference of the 
chest increased by only one centimeter on deep inspiration.  
Examination of the lungs was completely unremarkable.  There 
were clear breath sounds bilaterally, with no rales, rhonchi 
or wheezes.  Specific evaluation revealed that there was no 
active malignant process, and no malignant process.  
Regarding structural changes, there were no structural 
changes to the lungs on physical examination.  It was noted 
that there was no evidence at that time that the veteran had 
active symptoms of asbestosis.  Referral was made to an 
attached pulmonary functions test report and an attached 
chest x-ray report; both of which the examiner stated were 
normal.  The examiner wrote that the diagnosis was exposure 
to asbestosis, and that there was no evidence of functional 
impairment attributable to asbestos at the present time.  

The October 1994 VA pulmonary functions test report revealed 
that total lung capacity suggested mild restrictive disease 
or low normal; low forced vital capacity and low expiratory 
flow rates probably secondary to low lung volumes, by could 
not exclude superimposed obstructive disease; DLCO (single 
breath diffusing  capacity) within normal limits; and 
abnormal shape of flow-volume loop was not reproduced by 
effort, no evidence of localized airway obstruction.  

The October 1994 chest x-ray revealed no changes noted on the 
present examination to suggest asbestos exposure and 
comparison films were being requested.  There was no acute 
cardiopulmonary disease evident; and there was mild pectus 
excavatum at the sternal-xiphoid junction; as demonstrated at 
the regional skeleton.  Noted in the actual report was that 
there was no pleural thickening seen and no pleural plaques.  

In June 1994, the RO received photographs submitted by the 
veteran and they were associated with the claims folder.  The 
pictures purportedly depicted the veteran's back and right 
shoulder area showing a horizontal scar.  

At his personal hearing in September 1994, the veteran 
testified that his job aboard ship in the Navy was that of an 
Engine man, and that his duties included changing and fixing, 
turning over engines, and dealing with oils, fuels, and paint 
thinners.  He changed the centrifugal pumps that were used to 
change things.  He was under no supervision at the time and 
he did not wear any protective gear such as a respiratory or 
plastic gloves or masks.  Hearing Transcript (T. 1).  He said 
that they used paint thinners and JP-5 fuel, and he 
remembered passing out or becoming light-headed.  He reported 
for medical treatment for dizziness once a month.  Id.  Since 
service separation he had been seen for treatment for 
dizziness, headaches, hearing things and pain on the right 
shoulder.  T. 4.  The veteran indicated that he made a claim 
at VA within a year of his discharge from service.  He took 
Tylenol as medication for his headaches.  T. 5.  The veteran 
described the surgery that he had and noted the masses taken 
out and a the residual scarring.  T. 6.  He experienced a lot 
of problems with his left shoulder.  The veteran described 
that he had shortness of breath and could not breathe at 
times.  T. 6-7.  He said he had dizzy spells where he passed 
out and blacked out.  T. 7.  When asked had any VA doctor 
told him that he had soft-tissue carcinoma or histiocytoma 
because of exposure to fuels, the veteran answered in the 
affirmative.  T. 8, 15.  The veteran mentioned a VA physician 
by name.  T. 15.  The veteran testified that he was on the 
USS Point Defiance, LSD-31 and that they had asbestos on that 
ship.  The veteran said that he could feel the asbestos in 
the air as well as other fuels that he was exposed to.  T. 8.  
The veteran stated that he developed a cancer on the right 
side of his neck due to his service in the Navy while working 
with fuels, oils, and thinners.  T. 9.  The veteran testified 
that he had an excisional biopsy which revealed soft tissue 
sarcoma.  T. 9.  He said that he had not exposed the lump to 
his doctor in service.  T. 10.  

The veteran submitted additional photographs for the record, 
depicting his back.  The record indicates that the RO asked 
the veteran to develop the record further regarding the VA 
physician that the veteran mentioned by name, and that the RO 
did not receive any additional information from the veteran.  


Analysis

The Board has reviewed the record in its entirety and 
determines that the veteran is not entitled to service 
connection for any of the claimed disorders on appeal.  

Initially, the Board points out that the veteran has claimed 
three specific disorders as a result of alleged exposure to 
asbestos in service.  With asbestos exposure, the claimed 
disability is most often a respiratory or lung disorder, or 
asbestosis.  Such is not the case for the veteran, and it is 
the reason that the veteran's claim is phrased with the three 
independent issues on the title page of this decision.


Respiratory Disorder

Regarding the first issue of a respiratory disorder, the 
veteran's claim in this instance is not well grounded because 
he does not have a medical diagnosis of a current disability 
that is respiratory and lung related and is the residuals of 
exposure to asbestos in service.  The service medical records 
are completely negative for complaints or findings of a lung 
disability.  Service medical records do not necessarily show 
that the veteran was exposed to asbestos in service, but he 
has testified to his belief of the same at both of his 
personal hearings in conjunction with these claims.  
Particularly noteworthy is that there is a notation on an x-
ray report at the time of the veteran's separation from 
service in March 1993 that specifically states that the 
veteran had no respiratory disease at the time of service 
discharge.  

That point well taken, it is really the veteran's contention 
that the currently alleged respiratory disorder developed 
over time.  The Board observes that, given his duties during 
service, the veteran may have been exposed to asbestos.  
However, in and of itself, mere exposure to asbestos is an 
insufficient basis on which a grant of service connection may 
be based.  See generally Winsett v. West, 11 Vet. App. 420, 
425 (1998) (analogous holding involving exposure to Agent 
Orange).  Rather, the evidence must demonstrate that the 
veteran has a disability as a result of such exposure.  Id.  
In that regard, the veteran testified that he currently has 
trouble breathing and that he has shortness of breath.  
However, none of the current chest x-rays, or pulmonary 
functions tests, show that the veteran has any type of lung 
disease that could be attributed to the possible inservice 
asbestos exposure.  In fact, the examiner in October 
1994 specifically stated that chest x-rays taken at that time 
showed no changes that would suggest asbestos exposure; that 
there were no structural changes to the lungs on physical 
examination; and that there was no evidence at that time that 
the veteran had active symptoms of asbestosis.  It does 
appear that the veteran had a showing of pectoris excurvation 
in service and on VA examination in October 1994, he had mild 
pectus excavatum.  But whether the two are related has not 
been indicated by any competent evidence of record.  

In any event, the veteran currently has, as seen on the 
pulmonary functions test, mild restrictive disease or low 
normal lung capacity, and does not have asbestosis.  It has 
not been shown that he has any other specific respiratory or 
lung disorder that could account for his current problems 
with shortness of breath, and certainly, it has not been 
shown that the veteran has any current disorder as a result 
of an incurrence in service or as a result of exposure to 
asbestos in service.  See Caluza, supra.  Under these 
circumstances, the Board finds that the veteran has not met 
his initial burden of submitting evidence of a well grounded 
claim for entitlement to service connection for a respiratory 
or lung disorder secondary to asbestos exposure.  38 U.S.C.A. 
§ 5107(a). 

As the duty to assist is not triggered here by a well 
grounded claim, the Board finds that the VA has no obligation 
to further develop the veteran's claim.  See Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

Sarcoma of the Right Shoulder

Regarding the second issue of cancer, described as soft 
tissue sarcoma/histiocytoma of the right shoulder, the 
veteran claims that he was exposed to asbestos in service and 
to other toxic materials, such as paint and fuel, and that 
such exposure caused the cancerous cyst in his right shoulder 
which had to be surgically removed.  Again, in that regard, 
the service medical records show no diagnosis of or treatment 
for sarcoma in service, and the veteran's contention is 
basically that the residuals of exposure to toxins in service 
caused his cancer at a later date.  The veteran's surgical 
removal of the right shoulder cyst, and the subsequent 
pathology reports and follow-up treatment are well documented 
for the record as described above.  However, contrary to the 
veteran's insistence, no physician has opined that there is a 
link, a nexus, a correlation between the sarcoma of the right 
shoulder and possible exposure to asbestos and other toxic 
materials in service.  The veteran was unable to provide a 
medical opinion of the alleged nexus, although he stated for 
the record twice that his physicians, both a private 
physician and a VA physician, verbally told him that his 
cancer was related to service.  Absent this type of nexus 
evidence, the veteran does not have a well grounded claim on 
the theory of exposure to asbestos and toxins in service and 
the residual effects of right shoulder sarcoma, later removed 
by surgery.  Moreover, when the veteran was examined by VA in 
October 1994, the examiner not only indicated that there was 
no showing of asbestos related disease upon chest x-ray, it 
was also noted in the diagnosis that there was no evidence of 
functional impairment attributable to asbestos.  

Therefore, as it relates the veteran's residuals of sarcoma, 
histiocytoma of the right shoulder, the veteran's claim is 
not well grounded because he does not have a medical 
diagnosis of a current disability that is the residual of 
exposure to asbestos in service.  The medical evidence fails 
to establish the existence of a current disability that can 
be linked to service.  The Board rejects the veteran's 
assertion of present disability attributable to service as 
probative of a well- grounded claim because such an opinion 
needs to be supported by medical causation or medical 
diagnosis as to the effect of the disorder in order that the 
claim is "plausible" or "possible" as required by 
Grottveit.  Additionally, the Court held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), that lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim. 

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.


Headaches/Dizziness

Regarding the third issue of a disorder manifested by 
headaches and dizziness, the veteran testified that he had 
these symptoms in service after he handled fuels and paint 
and was generally exposed to asbestos aboard a Navy ship.  

The veteran's service medical records are silent for 
treatment of headache and dizziness symptoms or for a 
disorder which would cause headaches and dizziness.  The 
veteran was normal for neurologic and other pertinent 
purposes upon service discharge.  In accordance with his 
testimony, the veteran was seen within his first year for 
complaints of headaches.  However, a neurological component 
was not shown and upon neurological examination in November 
1983, the veteran was shown to be essentially normal; except 
for problems associated with his eyes.  The record shows that 
the veteran was seen for pounding headaches in February 1984, 
but again the medical notations seem to indicated that the 
veteran had blurred vision and other eye problems.  He has 
testified that he currently has these symptoms, but in any 
event, none of the medical records show that the veteran has 
definitive disability at this time manifested by headaches 
and dizziness, and the record certainly does not show that 
any current disability with headaches and dizziness is 
related to service, exposure to asbestos in service, or 
exposure to other toxins in service.  

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim for entitlement to service connection for 
a disorder involving headaches and dizziness.  38 U.S.C.A. 
§ 5107(a).  As the duty to assist is not triggered here by a 
well grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

Additionally, it is noted the veteran's lay statements 
regarding his experience of headaches and dizziness are 
considered competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a lay person, the 
veteran is not competent to determine the etiology of his 
alleged disorder stemming from these symptoms.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education).  The veteran's claim is not well grounded.


ORDER

Entitlement to service connection for a respiratory disorder 
secondary to exposure to asbestos and toxic materials is 
denied.

Entitlement to service connection for soft tissue 
sarcoma/histiocytoma of the right shoulder secondary to 
exposure to asbestos and toxic materials is denied.

Entitlement to service connection for headaches and dizziness 
secondary to exposure to asbestos and toxic materials is 
denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


